Citation Nr: 1145888	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-29 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee meniscectomy with degenerative changes. 

2.  Entitlement to a disability rating in excess of 10 percent for a left knee meniscectomy with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to March 1961, and from May 1961 to January 1981. 

This appeal is before the Board of  Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran and his spouse presented testimony before the undersigned member of the Board during a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The matter was remanded in February 2010 for additional evidentiary development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such, the Board has identified the issues as set forth on the title page.

The issues of entitlement to service connection to depression, as due to service-connected disabilities; entitlement to service connection for tinnitus; entitlement to service connection for a post-surgical scars, bilateral knees; entitlement to an increased evaluation for service-connected hearing loss; and, 
entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected right knee meniscectomy has been characterized by subjective complaints of pain, instability, crepitus, grinding, and fatigability.  It has not been shown to be productive of moderate recurrent subluxation or lateral instability.

2.  Throughout the pendency of this appeal, the Veteran's right knee disability has been productive of x-ray evidence of degenerative changes, pain on motion and limitation of motion.  It has not been shown to be productive of limitation of extension, flexion limited to 30 degrees or less, moderate impairment of the tibia and fibula, or any type of ankylosis.

3.  Throughout the rating period on appeal, the Veteran's service-connected left knee meniscectomy has been characterized by subjective complaints of pain, instability, crepitus, grinding, and fatigability.  It has not been shown to be productive of moderate recurrent subluxation or lateral instability.

4.  Throughout the pendency of this appeal, the Veteran's right knee disability has been productive of x-ray evidence of degenerative changes, pain on motion and limitation of motion.  It has not been shown to be productive of limitation of extension, flexion limited to 30 degrees or less, moderate impairment of the tibia and fibula, or any type of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951(b), 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5259 (2011).

2.  The criteria for a separate disability rating of 10 percent for degenerative joint disease with limitation of flexion of the right knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5260, 5261  (2011).

3.  The criteria for a disability rating in excess of 10 percent for a left knee meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951(b), 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5259  (2011).

4.  The criteria for a separate disability rating of 10 percent for degenerative joint disease with limitation of flexion of the left knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5260, 5261  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in November 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505  (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran here alleges entitlement to increased disability ratings because he experiences bilateral knee pain and swelling, as well as difficulty standing and walking.  Additionally, he contends that his bilateral knee symptomatology prevents him from working and living a normal life.  He has also testified that he experienced limitation of motion, instability, fatigue, grinding, popping, and creaking in his knees.  His knee disabilities have resulted in falls and require the use of a cane.  Both his right and left knee disabilities are currently rated as 10 percent disabling.

Initially, the Board notes that service connection was awarded for status post medial meniscectomy, both knees, with mild traumatic arthritis, in a May 1981 rating decision.  A noncompensable rating was assigned under Diagnostic Code 5257, effective February 1, 1981.  In May 2001, the RO revisited the matter and determined that 10 percent disability evaluations were warranted for service-connected postoperative knee conditions pursuant to Diagnostic Code 5010-5259.  

The Board will first outline the diagnostic criteria for all potentially relevant provisions under the rating schedule.  

Under Diagnostic Code 5257, concerning impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability.  Finally, a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. Of significance in considering this code section is the case of Johnson v. Brown, 9 Vet. App. 7, 11 (1996), which it was held that 38 C.F.R. §§ 4.40 and 4.45, addressing functional loss, to include as due to pain, is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion. 

Diagnostic Code 5003 concerns degenerative arthritis.  That code section provides that degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

(Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.)

Diagnostic Code 5256, which governs ankylosis of the knee permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a veteran will garner a 40 percent rating with flexion between 10 and 20 degrees. 

Furthermore, when evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Per VAOPGPREC 9-98 (1998), when radiologic findings of arthritis are present, a veteran whose knee disability is evaluated under Diagnostic Code 5257 or 5259  is also entitled either to a separate compensable evaluation under Diagnostic Code 5260 or 5261, if the arthritis results in compensable loss of motion, or to a separate compensable evaluation under 5010 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain. 

VA General Counsel held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9-2004 (Sept. 17, 2004). VA Fast Letter 04-22 further clarified this General Counsel decision and noted that all VA examinations must record range of motion findings for flexion and extension.  VA Fast Letter 04-22 also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and that objective evidence of pain on motion must still be considered if there is compensable limitation of flexion and extension, although the rules against pyramiding would only allow pain on motion to possibly elevate only one of the compensable evaluations of motion.

Turning to the evidence of record, the Veteran was afforded a VA examination in December 2007.  He presented with subjective complaints of pain, giving away, stiffness, weakness, and one episode of effusion.  He indicated that he was only able to stand for approximately 15 to 30 minutes and he was unable to walk for more than a few yards.  At that time, he was making use of bilateral ace wraps.  He did not require the use of a cane or crutches to ambulate.  

Physical examination demonstrated an antalgic gait.  There was no evidence of abnormal weight bearing.  Range of motion in the right knee was from -5 degrees to 110 degrees.  Range of motion in the left knee was from 0 to 110 degrees.  There was pain throughout the range of motion.  There was no additional limitation of motion with repetitive use.  There was crepitus, clicks and grinding with respect to the right knee, and crepitus and grinding with respect to the left knee.  In both knees, there was no evidence of instability, patellar abnormality, meniscus abnormality, other tendon or bursa or other knee abnormality.  There was also no evidence of loss of bone, inflammatory arthritis. or ankylosis.  X-rays demonstrated mild to moderate degenerative narrowing of the knee joint space, bilaterally.  The examiner noted that the Veteran stopped working at a golf course because of his knee pain.  As to the effects of the Veteran's knee disabilities on his activities of daily living, the examiner ascertained that there was no effect on shopping, recreation, feeding, bathing, dressing, toileting, and grooming.  There was a moderate effect on traveling.  Finally, there was a severe effect on chores and exercise and the Veteran's knee disabilities prevented sports.  

An MRI of the right knee dated in February 2008 demonstrated mild degenerative irregularity involved the posterior horn remnant.  There was a tiny tear involving the apex of the posterior horn of the lateral meniscus, with the probability of some mild degeneration of the anterior horn.  Additionally, there was mild to moderate narrowing of the medial joint space, with some loss of cartilage, but no significant cortical deformity or subcortical edema.  There was mild narrowing of the lateral joint space and at least mild, grade II/III chondromalacia patella, without cortical deformity.  There was minimal joint effusion.  The cruciate and collateral ligaments were intact.  

An MRI of the left knee date in February 2008 demonstrated near complete resection of the medical meniscus, with the probability of some mild degenerative irregularity.  There was no definite evidence of a recurrent tear.  The lateral meniscus was intact.  There was also mild degenerative disease in the medial compartment, with diffuse thinning or lose of cartilage, but no significant cortical deformity or subcortical edema.  There was a probability of mild primarily grade II chondromalacia patella, without cortical deformity.  There was minimal joint effusion.

In February 2009, the Veteran testified that he experienced bilateral knee pain, worse in his left knee.  He characterized his level of pain as an 8.  He required the assistance of a cane to ambulate.  His knee disabilities also resulted in limitation of motion, instability, swelling, fatigue, popping, grinding, creaking, and falls.  

A VA treatment record dated in June 2009 notes range of motion in the right knee of 0 to 100 degrees and range of motion in the left knee of 0 to 60 degrees.  There was no evidence of crepitus or joint laxity.  Coordination and balance were within normal limits.  The Veteran's gait was moderately antalgic even with the use of a cane.  No edema, erythema or heat was noted in either knee.  The examiner concluded that the Veteran was experiencing medial pain and swelling and would benefit from a supportive brace along with the use of crutches, rest and elevation to promote healing.

In July 2009, the Veteran was issued knee orthoses and discharged from physical therapy.  

The Veteran was afforded an additional VA examination in May 2010.  He presented with subjective complaints of bilateral knee pain, mild to moderate instability, incoordination, decreased speed of joint motion, swelling, and tenderness.  Physical examination demonstrated an antalgic with poor propulsion.  There was no evidence of abnormal weight bearing or inflammatory arthritis.  There was no tenderness, pain at rest, abnormal motion, or guarding of movement in either knee.  There was also no evidence of crepitation, clicks or snaps, grinding, instability, patellar abnormality, abnormal tendons or bursae, or other knee abnormality.   In both knees, there was evidence of a meniscus abnormality and McMurray's test was positive.  Range of motion was from 0 to 45 degrees, bilaterally, with pain at endpoints.  X-rays demonstrated mild osteoarthritis with narrowing of the medial joint spaces in both knees.  Minimal osteoarthritis both patellofemoral joints.  The examiner opined that the Veteran's knee disabilities had a significant effect on his usual occupation in the form of decreased mobility, problems with lifting and carrying, and pain.  With regards to activities of daily living, the examiner determined that there was no effect on feeding, toileting and grooming.  There was a mild effect on bathing, dressing, and driving.  There was a severe effect on chores, shopping, recreation and travelling.  His knee disabilities prevented exercise and sports.  The examiner opined that the Veteran's bilateral knee disabilities were at least as likely as not to moderate to severely impair the Veteran's employability.  

Upon review of the aforementioned evidence, the Board finds that separate disability ratings are warranted for the Veteran's residuals of removal of symptomatic semilunar cartilage and accompanying subjective complaints of instability as well as for his degenerative joint disease.  Separate ratings for removal of symptomatic semilunar cartilage and degenerative joint disease do not constitute pyramiding because they involve separate manifestations from the symptoms contemplated by the current ratings.  See Esteban v. Brown, 6 Vet. App. 259  (1994); see also 38 C.F.R. § 4.14.

Currently, the Veteran's service-connected knee disabilities are each evaluated as 10 percent disabling pursuant to the rating criteria of Diagnostic Code 5259.  This is the maximum schedular rating available under that code section.  A higher rating is not warranted under Diagnostic Code 5257 because the record does not reflect at least moderate recurrent subluxation or lateral instability.  Although he has reported that he wears a brace due to instability and although the record shows that he was issued knee arthroses in July 2009, the December 2007 and May 2010 VA examiners made specific findings that the Veteran has no instability in his knees.  On the whole, then, it cannot be found that the disability picture involves at least moderate recurrent subluxation or lateral instability.  To the extent that the Veteran does have instability of the knees, as he has testified to and as reflected by his use of assistive devices, such instability is already contemplated by the 10 percent ratings under Diagnostic Code 5259 for each knee.

Again, Diagnostic Code 5259 does not afford a rating in excess of 10 percent, and the evidence does not support the next-higher 20 percent evaluation under Diagnostic Code 5257.  Therefore, 10 percent for each knee is the maximum justified ratings for the component of the Veteran's bilateral knee disabilities that are predicated on instability.

The Board, however, finds that additional separate 10 percent disability ratings are warranted for the Veteran's degenerative joint disease and accompanying pain on motion and limitation of motion.  This rating is applicable because there is X-ray evidence of degenerative changes in both knees and the Veteran has presented with subjective complaints of pain on motion throughout the pendency of this appeal.  A rating in excess of 10 percent is inapplicable in this case.  Indeed, Diagnostic Code 5003 indicates that degenerative arthritis should be evaluated under the appropriate codes for the specific joint involved- here these would be 5260 and 5261, for leg flexion and extension.  The objective range of motion findings of record, as detailed above, do not establish entitlement to the next-higher 20 percent evaluation for either flexion or extension of either knee.  This is true even when considering additional limitation of function due to factors such as pain and weakness.  In this regard, both VA examinations, while showing pain on motion, clearly indicated that there was no additional loss of motion with repetition.  Moreover, as the record fails to show both flexion and extension of the same knee limited to at least noncompensable levels, there is no basis for assignment of a separate rating under VAOPGCPREC 9-2004.  

The Board has also given consideration to the alternative diagnostic criteria for evaluating a knee disability.  However, there is no lay or medical evidence of ankylosis, dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, and therefore the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5262, or 5263, respectively.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations for the Veteran's knee disabilities are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of knee disabilities, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected knee disabilities.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In conclusion, disability ratings in excess of 10 percent are not warranted for the Veteran's right knee meniscectomy and left knee meniscectomy residuals (the component of his disability based on instability).  However, separate disability ratings of 10 percent are warranted for right knee degenerative changes and left knee degenerative changes.  



ORDER

A disability rating in excess of 10 percent for a right knee meniscectomy is denied. 

A separate disability rating of 10 percent degenerative joint disease of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for a left knee meniscectomy is denied.

A separate disability rating of 10 percent degenerative joint disease of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


